UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7614


LARRY FELENTISE RAMBERT,

                     Plaintiff - Appellant,

              v.

HEATHER ROSE; CITY OF JACKSONVILLE; JACKSONVILLE POLICE
DEPARTMENT; JOHN ERVIN; DETECTIVE JORDAN; JEFF COVINGTON;
CRYSTAL CATON; CHRIS COX; SERGEANT CAPPS; JOSEPH COOPER;
SHELLY PARTIAN; K. L. DOYLE; RONNIE DORN; DALE SILANCE;
RICHARD KELLUM; H. T. RANEY; TIMOTHY OSWALT, Attorney; SAMUEL
S. POPKIN; FRANK L. PERRY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:15-ct-03316-BO)


Submitted: May 31, 2017                                           Decided: June 12, 2017


Before GREGORY, Chief Judge, WILKINSON, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Felentise Rambert, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Larry Felentise Rambert appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint under 28 U.S.C. § 1915 (2012). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Rambert v. Rose, No. 5:15-ct-03316-BO (E.D.N.C. Oct. 25, 2016). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3